DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, “the second component is configured to affect a flow of electrons between the components” is not supported in applicant’s specification.  Consistent with applicant’s specification in regards to the elected embodiment (figs. 12A-14D), on page 23, lines 13-18, the first component is water-TENG 1210 and the second component is disk-TENG 1220.  In connection with the first component “a flow of electrons” is disclosed between the rotatable electrode 1308 and ground (p. 24, line 9, and figs. 13A-13D).  In connection with the second component “a flow of electrons is disclosed between fixed front electrode 1402 and rotatable back electrode 1406 (p. 25, lines 7-8, and figs. 14A-14D).  There is no disclosure of the disk-TENG being configured to affect a flow of electrons between it and the water-TENG.  Claims 2-12 inherit the defect in their parent claim.  Claim 7 is indefinite because the specification discloses the “surface layer” lies between the two electrodes of the disk-TENG and not between the electrodes of the water-TENG and disk-TENG.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, insofar as understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Cheng, et al., (Simultaneously Harvesting Electrostatic and Mechanical Energies from Flowing Water by a Hybridized Triboelectric Nanogenerator), cited on applicant’s IDS. 
Cheng, in figs. 1(a-e) and 2(a-h), disclosed an apparatus comprising a first component (water-TENG) configured to receive an energy flow carrying triboelectric charges; and harvest electrostatic energy from the energy flow; and a second component (disk-TENG) coupled to the first member component about an axis; wherein one or both of the first component and the second component include a surface layer (abstract: PTFE thin film); (claim 2) further comprising a processor (figs. 4(a, b) and 5(a, b)) configured to detect an energy flow rate based on at least one of a measurement of current generated by the flow of electrons and a rotation speed of the second component; (claim 3) wherein the energy flow is selected from the group consisting of water flow and air flow (abstract); (claim 4) wherein the surface layer includes polytetrafluoroethylene (PTFE) (claim 5) wherein the surface layer is superhydrophobic (abstract); (claim 6) wherein the surface layer includes nanostructures thereon (fig. 1b); (claim 7) (fig. 2(a-d): wherein the first component includes a first electrode; wherein the second component includes a second electrode; and wherein at least one of the electrodes includes metal (copper); (claim 8) wherein each of the first component and the second component defines a segmented disk profile (fig. 1a); (claim 9) wherein the energy flow comprises flowing water (fig. 1a); (claim 10) wherein the second component is further configured as a rotatable disk that rotates when the first component receives flowing water (fig. 1a); (claim 11) wherein the energy flow comprises flowing water; the second component is further configured as a rotatable disk that rotates when the first component receives flowing water; and the rotatable disk is configured to harvest mechanical kinetic energy from flowing water during rotation (abstract); (claim 12) wherein the energy flow rate includes at least one of water flow rate and wind speed (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/          Primary Examiner, Art Unit 2837